Citation Nr: 0309886	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  01-09 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hyperprolactinemia 
and galactorrhea secondary to pituitary microadenoma.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
neck strain.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from February 1989 
to February 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Columbia, South Carolina.  

The Board observes that in January 2003, a hearing was 
conducted at the RO before the undersigned Board member.  At 
that time, the appellant's representative raised the issue of 
entitlement to service connection for the cervical spine 
subluxation.  This issue has not been developed for appellate 
consideration and is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  It is likely that the appellant's hyperprolactinemia and 
galactorrhea secondary to pituitary microadenoma, is 
attributable to her period of military service.  

2.  In a February 1999 rating action, the RO denied the 
appellant's claims for entitlement to service connection for 
a neck strain, and entitlement to service connection for a 
back strain, on the basis that there was no evidence of a 
current neck strain or of a current back strain.  The 
appellant was provided notice of the decision and her 
appellate rights.  She did not file a substantive appeal with 
respect to either issue.  

3.  Evidence added to the record since the February 1999 
rating decision, when viewed in conjunction with the evidence 
previously of record, is not cumulative and bears directly 
and substantially upon the specific matter under 
consideration (i.e., whether the appellant currently has neck 
and back strain) and by itself or in conjunction with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of these 
previously denied claims.  

4.  It is likely that the appellant's neck strain and back 
strain is attributable to her period of military service.  


CONCLUSIONS OF LAW

1.  Service connection for hyperprolactinemia and 
galactorrhea secondary to pituitary microadenoma is 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).   

2.  The February 1999 rating decision, which denied the 
appellant's claims of entitlement to service connection for a 
neck strain and a back strain, is final.  38 U.S.C.A. § 7105 
(West 2002).  

3.  Evidence received since the unappealed February 1999 
rating decision is new and material; the claims of service 
connection for neck and back strain are reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a) (2001).  

4.  Service connection for a neck strain and a back strain is 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service Connection for Hyperprolactinemia and 
Galactorrhea

Factual Background

The appellant's service medical records, including her 
January 1996 separation examination, are negative for any 
complaints or findings of hyperprolactinemia or galactorrhea.  
The records show that the appellant's second child was born 
in 1995, during service.  

In a private medical statement from S.M.S., M.D., dated in 
December 1999, Dr. S. indicated that he had examined the 
appellant in November 1999, and that she was "being followed 
with a history of hyperprolactinemia."  Dr. S. noted that 
according to the appellant, she had suffered from spontaneous 
galactorrhea since the birth of her last child in 1995.  The 
appellant reported that she had not realized that her 
galactorrhea was a problem.  Dr. S. indicated that a magnetic 
resonance imaging (MRI) of the appellant's head had shown a 
slightly enlarged, plump pituitary gland with heterogeneous 
enhancement.  The impression was that the slightly enlarged 
pituitary gland possibly represented multiple small areas of 
microadenomata.  Dr. S. indicated that the appellant had 
headaches, without visual complaints.  

In May 2000, the RO received private medical records from 
Aiken Obstetrics and Gynecology Associates, from August 1999 
to February 2000.  The records show intermittent treatment 
for the appellant's hyperprolactinemia with galactorrhea.  

In a private medical statement from Dr. S.M.S., dated in July 
2000, Dr. S. indicated that he had examined the appellant in 
November 1999 and that at that time, it was noted that she 
had a hyperprolactinemia with a very high prolactin level of 
659.  Dr. S. stated that the appellant was symptomatic with 
headaches, and that the clinical manifestation of absent 
menses had probably been masked by the appellant's use of 
oral contraceptives from January 1995 to September 1999.  
According to Dr. S., typically, patients with 
hyperprolactinemia would have absent periods which would then 
come to the attention of a clinician.  Dr. S. reported that 
according to the appellant, since the delivery of her son, 
who was then five and a half years old, she had had leakage 
of breast milk.  Dr. S. stated that it was normal to have 
breast milk production immediately after a delivery, yet 
without breast feeding (which the appellant did not do) the 
breast milk production should cease within a few months.  
Thus, according to Dr. S., it turned out that the appellant 
had experienced breast milk production for at least five 
years.  Dr. S. opined that it was entirely possible that the 
appellant had a very tiny pituitary adenoma that caused the 
production of abnormal prolactin levels.  Dr. S. further 
noted that it certainly was conceivable that the appellant's 
pregnancy caused an increase of that prolactin production, 
only to manifest itself after the delivery.  Dr. S. indicated 
that it was certainly a situation that he had seen occur in 
similar patients in the past.  

In December 2000, the appellant underwent a VA examination.  
At that time, she stated that her hyperprolactinemia started 
after the birth of her second child in 1995, while she was 
still in the military.  The appellant indicated that after 
the delivery, she started having breast leakage and 
headaches.  She noted that she had thought that the breast 
leakage was normal because she had just had a baby, and that 
she did not seek medical help until 1999 when she went to her 
gynecologist.  The appellant reported that she told her 
doctor about the breast leakage and that he did a workup on 
her prolactin level, which was greater than 700 at that time.  
According to the appellant, secondary to that, she was 
referred to MCG Endocrinology and was seen by Dr. S., who 
also did his workup which showed elevated prolactin levels.  
The appellant also had an MRI of the brain which showed a 
slightly enlarged, plump pituitary gland and heterogeneous 
enhancement.  The impression was that it represented multiple 
small areas of microadenomata.  The appellant revealed that 
her menstrual cycle started when she was 15 years old and 
that at 17 years old she started using birth control pills.  
She had a regular menstrual cycle while she was on birth 
control pills.  According to the appellant, she had had three 
pregnancies; one she miscarried in 1988, but the other two 
she delivered in 1986 and 1995, respectively, without any 
complications.  The appellant stated that when she went to 
see her gynecologist, it was decided that she would go off 
the birth control pills to see if she would have a menstrual 
cycle on her own.  She indicated that when she went off the 
birth control pills, she stopped having a menstrual cycle and 
had not had a period since September 1999.  The examining 
physician noted that absent menses was basically one of the 
side effects of pituitary adenoma that produced galactorrhea 
or hyperprolactinemia irregular cycle.  The appellant 
reported that she was still experiencing galactorrhea despite 
starting medication.  

The physical examination was significant for galactorrhea.  
The assessment was hyperprolactinemia/galactorrhea secondary 
to pituitary "macroadenoma."  The examiner stated that he 
had reviewed the July 2000 private medical statement from Dr. 
S., and that he was in agreement with Dr. S.'s impression 
that the appellant had "signs and symptoms from enlistment, 
which basically started after she gave birth in 1995."  The 
examiner indicated that because the appellant was on birth 
control pills that had masked her symptoms.  According to the 
examiner, during the appellant's pregnancy, the microadenoma 
could have been enlarged secondary to the pregnancy, and that 
after the delivery, she continued with galactorrhea or 
leakage of breast milk, secondary to the pituitary 
microadenoma symptoms.  The examiner noted that because the 
appellant was taking her birth control pills, she had regular 
menstrual cycles instead of irregular absent menstrual cycle 
which was a symptom of galactorrhea or pituitary 
microadenoma.  

In a private medical statement from M.D.H., M.D., dated in 
August 2001, Dr. H. stated that she had been following the 
appellant in her neurology clinic for the appellant's 
headaches and pituitary adenoma.  Dr. H. noted that she had 
been asked by the appellant to write a letter in support of 
the appellant's claim that her initial presentation occurred 
while she was in the service.  Dr. H. indicated that the 
appellant's persistent galactorrhea after the delivery of her 
son approximately six years ago was most likely explained by 
an unrecognized pituitary adenoma.   

In January 2003, a hearing was conducted at the RO before the 
undersigned Board member. At that time, the appellant 
testified that after the birth of her second child in January 
1995, while she was still in the military, she experienced 
breast milk leakage.  (Transcript (T.) at pages (pgs.) 11 & 
13).  The appellant stated that at that time, she was told by 
her physician that it would go away.  (T. at page (pg.) 13).  
She indicated that it never went away and that it was not 
until November 1999 when she was seen by a private physician 
that he diagnosed her with hyperprolactinemia/galactorrhea 
secondary to pituitary microadenoma.  (T. at pgs. 11, 12 & 
16).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Direct service connection requires a finding that there is a 
current disability that has a relationship with an injury or 
disease or some other manifestation of disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
(explaining the regulatory construction and applicability of 
section 3.303(d)).  In such instances, a grant of service 
connection is warranted only when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service." 38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  Reasonable doubt arises 
when there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove a 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Following consideration of the evidence of record, the Board 
finds that entitlement to service connection for 
hyperprolactinemia and galactorrhea secondary to pituitary 
microadenoma is warranted.  The appellant maintains that her 
currently diagnosed hyperprolactinemia and galactorrhea 
started after the birth of her second child in 1995, while 
she was still in the military.  The appellant states that 
after the delivery, she started having breast leakage.  She 
notes that although she continued to have breast leakage, her 
condition was not properly diagnosed until 1999.  The 
appellant contends that her condition was not diagnosed 
earlier because she had been using birth control pills 
following the birth of her second child, and as such, was 
having regular menstrual cycles.  According to the appellant, 
absent menses is a symptom of hyperprolactinemia, and because 
she was having regular menstrual cycles, which masked the 
symptom of absent menses, it took longer for her to be 
properly diagnosed.  

The Board notes that the medical evidence of record 
essentially supports the appellant's contentions.  The Board 
recognizes that the appellant's service medical records, 
including her January 1996 separation examination, are 
negative for any complaints or findings of hyperprolactinemia 
or galactorrhea.  However, the records do show that the 
appellant's second child was born in 1995.  In this regard, 
the Board notes that in the private medical statement from 
Dr. S., dated in July 2000, Dr. S. opined that it was 
entirely possible that the appellant had a very tiny 
pituitary adenoma that produced abnormal prolactin levels, 
and that it was conceivable that the appellant's pregnancy 
caused an enlargement of that prolactin production, only to 
manifest itself after the delivery.  In addition, Dr. S. also 
indicated that typically, patients with hyperprolactinemia 
would have absent periods which would then come to the 
attention of a clinician.  Dr. S. reported that in the 
appellant's case, the clinical manifestation of absent menses 
was probably masked by the appellant's use of oral 
contraceptives from January 1995 to September 1999.  

The Board further notes that in the appellant's December 2000 
VA examination, the appellant was diagnosed with 
hyperprolactinemia and galactorrhea secondary to pituitary 
microadenoma.  In addition, the examiner stated that he had 
reviewed the July 2000 private medical statement from Dr. S., 
and that he was in agreement with Dr. S.'s impression that 
the appellant had "signs and symptoms from enlistment, which 
basically started after she gave birth in 1995."  The 
examiner opined that during the appellant's pregnancy, the 
microadenoma could have been enlarged secondary to the 
pregnancy, and that after the delivery, she continued with 
galactorrhea or leakage of breast milk, secondary to the 
pituitary microadenoma symptoms.  The examiner also noted 
that because the appellant was taking her birth control 
pills, she had regular menstrual cycles instead of irregular 
absent menstrual cycle which was a symptom of galactorrhea or 
pituitary microadenoma.  Moreover, the Board further observes 
that in the private medical statement from Dr. M.D.H., dated 
in August 2001, Dr. H. opined that the appellant's persistent 
galactorrhea after the delivery of her son approximately six 
years earlier was most likely explained by an unrecognized 
pituitary adenoma.  

The Board finds that, on balance, the appellant's contention 
that her currently diagnosed hyperprolactinemia and 
galactorrhea secondary to pituitary microadenoma is traceable 
to her period of active service is supported by the medical 
evidence of record.  The medical evidence is at least in 
relative equipoise relative to the question of whether the 
appellant's disability originated in service.  With 
reasonable doubt resolved in the appellant's favor, 
entitlement to service connection is warranted.  

B.  Claims to Reopen

As noted above, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Once a VA rating decision addressing a claim becomes final, 
new and material evidence is required to reopen the claim.  
"[I]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
(The definition of "new and material" evidence has recently 
been changed, but the new definition applies only to claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001).)

The appellant's original claims for entitlement to service 
connection for a neck strain, and entitlement to service 
connection for a back strain, were denied by the RO in a 
February 1999 rating action on the basis that there was no 
evidence of a current neck strain or of a current back 
strain.  The Board observes that the appellant submitted a 
Notice of Disagreement in October 1999, and a Statement of 
the Case (SOC) was issued in November 1999.  However, there 
is no indication that the appellant filed a Substantive 
Appeal (VA Form 9) with respect to either issue.  Thus, the 
February 1999 rating decision became final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103 (2002).

The evidence of record prior to the February 1999 rating 
decision consists of the appellant's service medical records.  
The appellant's service medical records show that the 
appellant received intermittent treatment for neck and back 
pain following a motor vehicle accident in August 1995.  The 
records show that in September 1995, the appellant was 
examined and the provisional diagnosis was status-post motor 
vehicle accident (MVA), with neck strain and mechanical low 
back pain.  According to the records, in January 1996, the 
appellant was treated after complaining of chronic neck and 
low back pain following her August 1995 MVA.  At that time, 
she stated that she had been responding poorly to physical 
therapy and medication.  Following the physical examination, 
the impression was mechanical neck/back pain.  The 
appellant's separation examination, dated in January 1996, 
shows that the examining physician noted that the appellant 
had neck and back pain secondary to the August 1995 MVA and 
that an orthopedic consultation was pending.  

In February 1996, the appellant underwent an orthopedic 
examination.  At that time, she complained of neck and upper 
back pain.  The appellant indicated that she had been 
receiving physical therapy and was given home exercises to 
perform, but that she was not feeling any relief.  It was 
noted that an x-ray of the appellant's lumbosacral spine, 
taken in January 1996, was reported to be normal.  It was 
also noted that an x-ray of the appellant's cervical spine, 
taken in February 1996, was reported to be normal.  Following 
the physical examination, the assessment was status-post MVA 
with myofascial pain of neck and upper back.  

Evidence received by the RO subsequent to the February 1999 
rating action consists of an April 2001 VA examination 
report, private medical statements from Dr. J.A.J., dated in 
June 2001 and October 2001, and hearing testimony.  

In April 2001, the appellant underwent a VA examination.  At 
that time, she stated that she had neck and back strain which 
originated following a 1995 MVA.  The appellant indicated 
that in 1995, while she was still in the military, she was in 
a motor vehicle accident and suffered an 
"acceleration/deceleration motion injury" to her neck and 
back.  She reported that she subsequently underwent physical 
therapy and did "okay," but that at present, she was having 
occasional tingling sensation in the neck that radiated down 
the back and in between the shoulder blades.  The physical 
examination showed that the appellant's neck was supple with 
no adenopathy, jugular venous distention (JVD), or bruit.  
The appellant's musculoskeletal system showed no wasting, 
atrophy, or fasciculation.  Examination of the cervical spine 
showed some tenderness of the spinous processes, but range of 
motion was full, with flexion from zero to 30 degrees, 
extension from zero to 25 degrees, and side bending and 
rotation to 25 degrees, without pain or limitation.  
Examination of the lumbosacral spine showed no spasm of 
paraspinal muscles or tenderness to palpation of spinous 
processes.  Flexion was from zero to 80 degrees, extension 
was from zero to 30 degrees, side bending and rotation was 
from zero to 25 degrees, and straight leg raising test was 
negative.  The assessment was neck and back strain.  The 
examining physician stated that the appellant reported 
subjective symptoms of occasional tingling in the neck and 
low back.  According to the examiner, there were basically no 
objective findings noted in the current examination.  The 
examiner noted that an x-ray of the appellant's lumbosacral 
spine was reported to be normal, and that an x-ray of the 
appellant's cervical spine was interpreted as showing a one 
to two millimeters (mm) posterior subluxation of C3 over C4 
over C5.  

In a private medical statement from Dr. J.A.J., a 
chiropractic physician, dated in June 2001, Dr. J. stated 
that she had examined the appellant in June 2001 for neck and 
back pain.  Dr. J. indicated that according to the appellant, 
the pain began after a motor vehicle accident in 1995.  Dr. 
J. reported that upon physical examination, palpation of the 
cervical and lumbar spine revealed muscle spasm.  The 
posterior cervical articular processes and the lumbar 
articular processes elicited a pain reaction upon digital 
pressure.  Cervical spinal percussion was positive over the 
paravertebral soft tissue indicating damage to the muscle 
tendon structure at C-5.  Cervical compression tests were 
positive for nerve root compression producing pain in the 
neck, which radiated to both shoulders and arms.  Cervical 
forward flexion and extension were restricted with pain, and 
cervical right and left lateral flexion were restricted with 
pain.  Cervical right and left rotation were restricted with 
pain.  Lumbar spinal percussion was positive over the 
paravertebral soft tissue indicating damage to the muscle 
tendon structure at L-5.  Dorsolumbar forward flexion and 
extension were restricted with pain, and dorsolumbar right 
and left lateral flexion was restricted with pain.  
Dorsolumbar right and left rotations were restricted with 
pain.  Soto-hall was positive for cervical trauma, and Ely's 
heel to buttock test was positive on the right for lower back 
involvement.  Yeoman's test was positive on the right and 
left for sacroiliac involvement.  All other test findings 
were within normal limits.  X-ray examination of the cervical 
and lumbar spine revealed total loss of normal cervical 
lordotic curve.  Dr. J. opined that the physical findings, as 
well as the x-ray findings, were consistent with 
flexion/extension injuries to the cervical spine.  According 
to Dr. J., it would be most unlikely to have had those 
results without a flexion/extension injury.  

In a private medical statement from Dr. J., dated in October 
2001, Dr. J. stated that when she had first examined the 
appellant in June 2001, the appellant's symptoms were of 
spinal pain from the neck to the low back.  Dr. J. indicated 
that according to the appellant, her symptoms started after a 
motor vehicle accident in 1995.  Dr. J. noted that on the 
appellant's first visit, a physical examination was performed 
and spinal x-rays were taken.  According to Dr. J., she had 
also reviewed medical records from the appellant's military 
evaluations following the MVA, which were provided by the 
appellant.  It was Dr. J.'s opinion that the continued 
symptoms that the appellant currently exhibited were 
consistent with those directly caused by the 1995 MVA.  

In January 2003, a hearing was conducted at the RO before the 
undersigned Board member.  At that time, the appellant 
testified that in 1995, while she was still in the military, 
she was involved in a motor vehicle accident.  (T. at pg. 3).  
The appellant stated that following the accident, she 
developed chronic neck and back pain.  (T. at pgs. 10 & 11).  
She indicated that her currently diagnosed neck strain and 
back strain are related to her in-service MVA.  (Id.).  

The Board has reviewed the evidence since the February 1999 
rating action and has determined that the April 2001 VA 
examination report and the June 2001 private medical 
statement from Dr. J., are both "new and material." 
38 C.F.R. § 3.156.  The April 2001 VA examination report and 
June 2001 private medical statement from Dr. J. are "new" 
in that they were not of record at the time of the RO's 
denial in February 1999.  Moreover, the report and the 
statement are "material" because they are probative of the 
issues at hand, which is whether the appellant currently has 
a neck strain and a back strain.  In the April 2001 VA 
examination report, although the Board recognizes that the 
examiner stated that there were basically no objective 
findings noted in the current examination, the assessment, 
nevertheless, was neck and back strain.  In addition, in the 
June 2001 statement, Dr. J. indicated that palpation of the 
cervical and lumbar spine revealed muscle spasm, and there 
were numerous findings of neck and back pain.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  Thus, 
in light of the above, it is the Board's determination that 
the April 2001 VA examination report showing that the 
appellant currently suffers from neck and back strain, and 
the June 2001 private medical statement from Dr. J. showing 
cervical and lumbar spine muscle spasm and numerous findings 
of neck and back pain, are both "new and material."  
Accordingly, the appellant's claims for service connection 
for a neck strain, and service connection for a back strain, 
are reopened.  

Given that new and material evidence has been presented under 
38 C.F.R. § 3.156(a), the Board will now address the 
underlying issues of entitlement to service connection for a 
neck strain, and entitlement to service connection for a back 
strain.  Following consideration of the evidence of record, 
the Board is of the opinion that entitlement to service 
connection for a neck strain is warranted, and that 
entitlement to service connection for a back strain is also 
warranted.  In the instant case, the appellant states that in 
1995, while she was in the military, she was involved in a 
motor vehicle accident.  The appellant maintains that 
following the accident, she developed chronic neck and back 
pain.  She contends that her currently diagnosed neck strain 
and back strain are related to her in-service MVA.  In this 
regard, the Board recognizes that the appellant's service 
medical records do show that in August 1995, the appellant 
was involved in a motor vehicle accident, and subsequently 
received physical therapy and intermittent treatment for neck 
and back strain.  The appellant's separation examination, 
dated in January 1996, shows that at that time, the examining 
physician noted that the appellant had neck and back pain 
secondary to the August 1995 MVA.  In addition, an orthopedic 
evaluation, dated in February 1996, showed that the appellant 
was diagnosed as status-post MVA, with myofascial pain of 
neck and upper back.  The Board further notes that as 
previously stated, in the appellant's April 2001 VA 
examination report, although the examiner stated that there 
were basically no objective findings noted during the 
examination, the assessment nevertheless was neck and back 
strain.  In addition, in the June 2001 statement, Dr. J. 
indicated that palpation of the cervical and lumbar spine 
revealed muscle spasm, and there were numerous findings of 
neck and back pain.  Moreover, in the October 2001 statement, 
Dr. J. reported that after examining the appellant and 
reviewing her military evaluations following the MVA, which 
were provided by the appellant, it was her opinion that the 
continued symptoms that the appellant currently exhibited 
were consistent with those directly caused by the 1995 MVA.   

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 
5107(b) (West Supp. 2002), in order for a claimant to 
prevail, there need not be a preponderance of the evidence in 
the veteran's favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  

Given that the appellant was involved in a motor vehicle 
accident during service and received subsequent treatment and 
physical therapy for neck and back strain, and because the 
appellant currently suffers from neck and back strain, the 
Board concludes that the medical opinion from Dr. J. in her 
October 2001 private medical statement, which was that the 
continued symptoms that the appellant currently exhibited 
were consistent with those directly caused by the 1995 MVA, 
is not speculative and demonstrates more than a remote 
possibility of a causal connection between the appellant's 
current neck strain and back strain, and in-service injury.  
Such a nexus opinion is uncontradicted by the remaining 
medical evidence.  Thus, in consideration of the 
aforementioned evidence, the Board finds that the evidence 
for and against the appellant's claims for service connection 
is in a state of relative equipoise.  With reasonable doubt 
resolved in the appellant's favor, entitlement to service 
connection is warranted.

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, et seq. (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), which became effective during the pendency of this 
appeal.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date. 38 U.S.C.A. § 5107 note (West 2002); see also Holliday 
v. Principi, 14 Vet. App. 280 (2001).  Given that the Board's 
decision amounts to a grant of the benefits sought by the 
appellant on appeal, the Board finds that further action to 
comply with these new requirements is not necessary.  See 
Soyini v. Derwinski,  1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no additional benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no additional benefit flowing 
to the veteran are to be avoided).


ORDER

Entitlement to service connection for hyperprolactinemia and 
galactorrhea secondary to pituitary microadenoma is granted.  

Entitlement to service connection for a neck strain is 
granted.  

Entitlement to service connection for a back strain is 
granted.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

